In the United States Court of Federal Claims
                                    Nos. 09-165C, 09-882C
                                    Filed: December 2, 2015

****************************************
                                       *
                                       *
EXXON MOBIL CORPORATION,               *
                                       *
      Plaintiff,                       *
                                       *
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant.                       *
                                       *
                                       *
****************************************


                                            ORDER

       On November 16, 2015, Plaintiff filed a Motion To Lift Stay. The Motion did not advance
any reasons that were not already discussed in the October 23, 2015 Oral Argument and the court’s
November 10, 2015 Memorandum Opinion And Order. Therefore, the Motion To Lift Stay is
denied.

     The court will reconsider lifting the stay, following the entry of final judgment in Shell Oil
Company v. United States, Case. No. 06-141.

       IT IS SO ORDERED.

                                                     s/ Susan G. Braden
                                                     SUSAN G. BRADEN
                                                     Judge